 


109 HRES 627 EH: Congratulating Chris Carpenter on being named the Cy Young Award winner for the National League for the 2005 Major League Baseball season.
U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 627 
In the House of Representatives, U. S., 
 
May 9, 2006 
 
RESOLUTION 
Congratulating Chris Carpenter on being named the Cy Young Award winner for the National League for the 2005 Major League Baseball season. 
 
 
Whereas Chris Carpenter of the St. Louis Cardinals was named the Cy Young Award winner for being the best pitcher in the National League during the 2005 Major League Baseball season; 
Whereas during the 2005 season Chris Carpenter posted a record of 21 wins and 5 losses and an outstanding winning percentage of .808; 
Whereas in 2005 Chris Carpenter had an earned run average of 2.83, one of the best in Major League Baseball; and 
Whereas Chris Carpenter has demonstrated an outstanding ability to overcome injury and adversity and won the Player's Choice National League Comeback Player of the Year award in 2004: Now, therefore, be it 
 
That the House of Representatives congratulates Chris Carpenter on being named the Cy Young Award winner for the National League for the 2005 Major League Baseball season. 
 
Karen L. HaasClerk. 
